DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
 	Claim 5, line 1 has been changed from “The on-chip passive power supply compensation circuit according to claim 4,” to --The on-chip passive power supply compensation circuit according to claim 2,--. This has been done to correct claim 5 depending on a cancelled claim.


Allowable Subject Matter
Claims 1-2 and 5-21 allowed.
The following is an examiner’s statement of reasons for allowance:
 	With respect to claim 1, the prior art fails to suggest or disclose wherein a first power supply end and a first ground end are formed at both ends of each of the isolation regions, and the first power supply end and/or the first ground end are configured for supplying a reference voltage to the power supply compensation units; a second power supply end and a second ground end are formed at both ends of each of the to-be-powered voltage domains, and the power supply compensation units provide power supply compensation to the second power supply end and/or the second ground end.
 	Here the closest prior art of record Sundstrom (US 20040239189) does not show the power supplies formed at both ends of each of the isolation regions as disclosed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAREEM E ALMO whose telephone number is (571)272-5524. The examiner can normally be reached M-F (8:00am-4:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on M-F (8:00am-4:00pm). The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KHAREEM E ALMO/Examiner, Art Unit 2849            

/THOMAS J. HILTUNEN/Primary Examiner, Art Unit 2849